DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US20040188124), and further in view of Takaishi et al. (US20100261341). 
Instant application

    PNG
    media_image1.png
    315
    627
    media_image1.png
    Greyscale

As to claim 1. Stark et al. discloses an article (see e.g. semiconductor wafer, singulate the microdevices by cutting apart in Par. 346), comprising: 

    PNG
    media_image2.png
    434
    465
    media_image2.png
    Greyscale


a first array of first damage regions which define a plurality of first portions of holes defined though the substrate sheet (see e.g. separating the window sheet can divide the substrate by laser along a score line in Par. 371, laser cut along longitudinal perforation 4604 or lateral perforation in Par. 381, wherein the individuating cut can be from substrate side in Par. 356, Fig 29, individuated by cutting completely through the wafer substrate 2202 in Par. 356); and 

    PNG
    media_image3.png
    187
    274
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    334
    673
    media_image4.png
    Greyscale

a second array of second damage regions which define a plurality of second portions, wherein the second array of damage regions define one or more interrupted zones (see e.g. groove 2502, or reduced thickness area, running along the central 
Stark et al. does not discloses the interrupted zones comprising a length of about 10 microns or greater.
Takaishi et al. discloses semiconductor wafer can be cut along a groove such as V shaped notch and like to separate the wafer wherein the groove can have a length from 5 to 100 .mu.m for the wafer of interest in Par. 14-15. 
Both Stark et al. and Takaishi et al. are analogous in the field of semiconductor wafer that can be separated along a groove notch, it would have ben obvious for a person with ordinary skills in the art to modify the length of the interrupted zones tailored for the wafer’s application such as 5 to 100 .mu.m as taught by Stark et al. and further 
As to claim 2. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the substrate is configured to singulate the second portions from the substrate along the second array of second damage regions (see e.g. Stark et al. discloses the groove 2502 facilitates cutting apart of the MS-WLP assembly during singulation of the packaged micro-devices.  After being cut apart along the groove 2502, the frame member 2406 will be divided into two single-width members 2504 in par. 350. Stark et al. further disclose singulate by cutting apart then packaging in Par. 346, along longitudinal or lateral perforations in Par. 381, individuated by cutting completely through the wafer substrate 2202 in Par. 356).
As to claim 3. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the one or more interrupted zones have a longest length dimension of about 100 microns or greater (see e.g. 100.mu.m in Par. 14 of Takaishi et al.).
As to claim 4. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the second array of second damage regions comprise damage channels formed at an angle through the substrate sheet (see e.g. Stark et al. discloses groove 2502 in Par. 350, at an angle shown in Fig 25b).
As to claim 5. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the second damage regions extend from the first surface of the substrate sheet to the second surface of the substrate sheet (see e.g. Stark et al. discloses individuated by cutting completely through the wafer substrate 2202 and into the groove in Par. 355-356, the grooved cross section is to facilitate their cutting apart in 365. It 
As to claim 6. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the substrate sheet comprises a glass, glass-ceramic, or ceramic material (see e.g. Stark et al. discloses wafer substrate can be glass or ceramic in Par. 338).
As to claim 7. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the second array of second damage regions comprises a plurality of interrupted zones (see e.g. Stark et al. discloses after being cut apart along the groove 2502, the frame member 2406 will be divided into two single-width members 2504 in par. 350.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered. Applicant’s argument of that Dannoux and Niber and Ovrutsky fail to teach that the one or more interrupted zones are positioned partially between the first and second surface as recited in claim 1 is persuasive. New reference of Stark et al. (US20040188124) and Takaishi et al. (US20100261341) are introduced in the current office action to teach the newly claimed claim limitation. Thus the arguments regarding Dannoux and Niber and Ovrutsky are moot. 


Claim Objections 
Objection is withdrawn due to applicant’s amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brouillette et al. (US20020086137) discloses wafer can be separated by channel 120, wherein the dicing toll cut to separate the wafer in par. 27 and the width of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TONG GUO/Primary Examiner, Art Unit 1783